        Case 4:19-cv-00655-BSM Document 90 Filed 03/29/21 Page 1 of 9




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

JANICE HARGROVE WARREN                                                       PLAINTIFF

v.                          CASE NO. 4:19-CV-00655-BSM

PULASKI COUNTY SPECIAL
SCHOOL DISTRICT, et al.                                                   DEFENDANTS

                                         ORDER

       Defendants’ motion for summary judgment [Doc. No. 27] is denied.

                                   I. BACKGROUND

       Dr. Janice Hargrove Warren is suing the Pulaski County Special School District

(“PCSSD”) and its school board for race and sex discrimination, retaliation, and breach of

contract. The undisputed facts are as follows.

       Warren is a black woman who was PCSSD’s Director of Elementary Education and

Assistant Superintendent of Equity and Pupil Services. Pl.’s Resp. Defs.’ F. No. 1, Doc. No.

42. She was given a one-year contract to serve as PCSSD’s interim superintendent while the

school board searched for a permanent superintendent. Id. at Nos. 2, 6.

       Upon taking the interim position, Warren approved the repainting of the

superintendent’s office and was instructed to make no other renovations. Id. at No. 20–21.

Warren then purchased 150 imprinted umbrellas—totaling $2,436.84—as Christmas gifts for

Central Office staff. Id. at Nos. 27–29. Warren ultimately paid for the umbrellas with her

own money. Board member Linda Remele recorded these events in a document entitled,

“Issues Leading to a Lack of Confidence in Dr. Warren.” Id. at No. 24; Mot. Summ. J, Ex.
         Case 4:19-cv-00655-BSM Document 90 Filed 03/29/21 Page 2 of 9




I, Doc. No. 27.

        Approximately one month after Warren became the interim superintendent, a parent

called her to report inequities between the athletic facilities at a predominantly-black school

and predominantly-white school. See id. at Nos. 6, 31. Warren notified the board, as well

as PCSSD’s lawyer, of the parent’s report. Id. at No. 31. At the time, this court was

overseeing a desegregation plan for PCSSD, and “facilities” was one area in which PCSSD

was noncompliant. See id. at No. 32. PCSSD’s lawyer filed a status report, id. at No. 33, and

a hearing was held, see id. at No. 24.

       The board utilized a third-party search firm, Ray & Associates, to help with its

superintendent search. Pl.’s Resp. Defs.’ F. at Nos. 8–9. Ray & Associates recommended

Warren, along with eight other applicants, to PCSSD. Id. at No. 12. The nine finalists

included two black women, four black men, and three white men. Id. at No. 13. Warren was

the only internal PCSSD applicant. Each board member completed a form to identify the

candidates to be interviewed. Id. at No. 13; Pl.’s Addendum, Ex. 8, Doc. No. 40; see Mot.

Summ. J., Ex. F. The board interviewed three men, two black and one white, before hiring

the white man. Pl.’s Resp. Defs.’ F. Nos. 14, 17.

                                  II. LEGAL STANDARD

       Summary judgment is appropriate when there is no genuine dispute as to any material

fact, and the moving party is entitled to judgment as a matter of law. See Fed. R. Civ. P.

56(a); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249–50 (1986). Once the moving party



                                              2
         Case 4:19-cv-00655-BSM Document 90 Filed 03/29/21 Page 3 of 9




demonstrates that there is no genuine dispute of material fact, the non-moving party must

produce admissible evidence demonstrating a genuine factual dispute requiring a trial.

Holden v. Hirner, 663 F.3d 336, 340 (8th Cir. 2011). All reasonable inferences must be

drawn in a light most favorable to the non-moving party. Holland v. Sam’s Club, 487 F.3d

641, 643 (8th Cir. 2007). The evidence is not weighed, and no credibility determinations are

made. Jenkins v. Winter, 540 F.3d 742, 750 (8th Cir. 2008).

                                     III. DISCUSSION

       A.     Race and Sex Discrimination

       Summary judgment is denied on Warren’s race and sex discrimination claims because

she has established a prima facie case of discrimination, and there are genuine issues of fact

in dispute. Whether the school district discriminated against Warren will be determined by

an examination and weighing of the facts by a jury and is not properly decided in a summary

judgment.

       Warren has presented no “direct evidence” of race or sex discrimination. See

McGinnis v. Union Pac. R.R., 496 F.3d 868, 873 (8th Cir. 2007). She must therefore create

an inference of unlawful discrimination under the burden-shifting framework established in

McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). This requires Warren to first

establish a prima facie case of discrimination. Fields v. Shelter Mut. Ins. Co., 520 F.3d 859,

864 (8th Cir. 2008). To meet her burden, she must show that (1) she is a member of a

protected class, (2) she was meeting PCSSD’s legitimate job expectations, (3) she suffered



                                              3
        Case 4:19-cv-00655-BSM Document 90 Filed 03/29/21 Page 4 of 9




an adverse employment action, and (4) similarly situated employees outside the protected

class were treated differently. Id. If Warren establishes a prima facie case, PCSSD must

offer evidence to show there was a legitimate, nondiscriminatory reason for its actions.

McGinnis, 496 F.3d at 873. If PCSSD articulates such a reason, the burden returns to Warren

to show that PCSSD’s reason is pretextual. Id.

                                   1. Prima Facie Case

       When the facts are viewed in the light most favorable to Warren, it is clear that she

has alleged a prima facie case of discrimination. Warren is a member of a protected class

because she is a black woman.

       The parties dispute whether Warren was meeting PCSSD’s expectations, so, at this

stage of the case, the facts are viewed in favor of Warren. Consequently, she was meeting

PCSSD’s expectations as indicated by Ray & Associates’s determination that she should be

considered for the permanent position. Pl.’s Resp. Defs.’ F. at 12. The school board also

"commended [her] for hitting the ground running and for the flawless transition with Cabinet

and Staff.” PCSSD Meeting Minutes, Ex. 55, Doc. No. 40. Further, school board member

Linda Remele considered Warren to be well-qualified. Dep. Linda Remele, Ex. 61 at 40,

Doc. No. 40. Finally, she met PCSSD’s expectations by reporting the athletics facilities’

inequities, because PCSSD was operating under a desegregation plan, and the superintendent

is charged with implementing “an educational program in accordance with State and Federal

requirements and the needs of the District.” Pl.’s Resp. Mot. Summ. J. at 43, Doc. No. 43.



                                             4
         Case 4:19-cv-00655-BSM Document 90 Filed 03/29/21 Page 5 of 9




This court “commended the District on its proactive notification to the Court” of the

inequities. Id. at 3.

       Whether Warren suffered an adverse employment action turns on what was required

under her interim contract and the district’s policies. When the record is viewed in the light

most favorable to Warren, there is enough to overcome summary judgment on this issue.

Warren asserts that she suffered an adverse employment action when PCSSD failed to

interview her for the permanent position. Id. at 6. Defendants argue that this was not an

adverse action because Warren was not terminated from the interim position, nor from the

Assistant Superintendent for Equity and Pupil Services position. Defs.’ Supp. Br. Mot.

Summ. J. at 10, Doc. No. 28. In support of this argument, defendants point out that the

Eighth Circuit has never held that denying a candidate a finalist slot is a materially adverse

employment action. Id. at 11, 24. In reply, Warren argues that the failure to interview her

was an adverse action because she was an internal candidate, and PCSSD’s Transfer and

Promotion Policy required the district to give a preference to her because she was a qualified

internal candidate. Pl.’s Resp. Mot. Summ J. at 26.

       Finally, the record is sufficient to determine that Warren was treated differently than

similarly situated persons not in her protected class. In support of Warren’s argument that

she was more qualified for the job than the men who were interviewed, she points out that

one of the black men lacked the teaching experience required for an Arkansas

superintendent’s license, while she met the experience requirement. Id. at 17. She argues



                                              5
          Case 4:19-cv-00655-BSM Document 90 Filed 03/29/21 Page 6 of 9




that the other black man and the white man had experience in districts that lacked sufficient

diversity to prepare them for PCSSD, which was operating under a desegregation plan. Id.

at 18.

                           2. PCSSD’s Nondiscriminatory Reasons

         Defendants essentially argue that nothing in the record shows that they engaged in

discriminatory conduct. In support of this, they point out that their candidate pool was

diverse and came from a national search. Defendants also argue that seven of their nine

candidates were black, and the fact that they hired one of the two non-black candidates does

not demonstrate racial discrimination. Defs.’ Supp. Br. Mot. Summ. J. at 27. Moreover,

even if Warren was the most qualified candidate, she was not the “best” candidate for the

position. Id. at 24. Indeed, Warren’s communication and budget-management skills

concerned them. Id. at 20–22.

                                           3. Pretext

         Warren contends that the qualifications of the black male finalists were substantially

less than McNulty’s, and that their presence “served as a pretext for creating a racially

diverse pool” of finalists. Pl.’s Resp. Mot. Summ. J. at 17–19. Warren further argues that

defendants’ reasons are pretextual because school board member Remele compiled the

document, “Issues Leading to a Lack of Confidence in Dr. Warren,” Mot. Summ. J, Ex. I,

immediately after the status hearing on the district’s unequal athletic facilities. Pl.’s Resp.

Mot. Summ. J. at 53. Although these arguments may not overcome the scrutiny of the jury,



                                               6
         Case 4:19-cv-00655-BSM Document 90 Filed 03/29/21 Page 7 of 9




they are sufficient to overcome summary judgment because all factual inferences are viewed

in the light most favorable to Warren.

       Despite the school district’s well-made arguments, all reasonable must be drawn in

favor of Warren, the non-moving party. See Holland, 487 F.3d at 643. Warren has offered

reasonable explanations to support pretext, so summary judgment is denied.

       B.     Retaliation

       Summary judgment is denied on Warren’s retaliation claim because there are genuine

issues of fact in dispute.

       To make a prima facie case of retaliation, Warren must show that (1) she engaged in

statutorily protected activity, (2) an adverse employment action was taken against her, and

(3) a causal connection exists between the two events. Clegg v. Ark. Dep’t of Corr., 496 F.3d

922, 928 (8th Cir. 2007); Stewart v. Indep. Sch. Dist. No. 196, 481 F.3d 1034, 1042–43 (8th

Cir. 2007). Warren argues that she engaged in protected activity when she reported the

inequities between the facilities at a predominantly-black and predominantly-white school.

She alleges that the board’s decision not to consider her for superintendent was an adverse

employment action. Warren argues that these events are causally connected because seven

days after PCSSD’s attorney reported the inequities to the court, the board held a meeting and

decided not to promote her. Am. Compl. ¶ 67.

       Defendants argue that Warren did not engage in protected conduct, but even if she

had, the decision not to promote her was not an adverse employment action. See Mot.



                                              7
         Case 4:19-cv-00655-BSM Document 90 Filed 03/29/21 Page 8 of 9




Summ. J. at 15–17. They argue that there is no agenda item discussing the use of Ray &

Associates from the relevant board meeting, and that Warren simply assumes the board

decided to use a third-party search firm at that meeting, since the minutes from the meeting

“suggest” it was a covered topic. Id. at 18. Defendants also argue that they chose not to

interview Warren at the PCSSD office six months after she reported the facilities’ inequities,

which weighs against temporal proximity. See id. at 18–19.

       Because there are material issues of fact in dispute, summary judgment is denied on

Warren’s retaliation claim.

       C.     Breach of Contract

       Summary judgment is denied on Warren’s breach of contract claim because there are

material issues of fact in dispute.

       Warren must prove the existence of an agreement, breach of that agreement, and

resulting damages, to succeed on her claim. Foreman Sch. Dist. No. 25 v. Steele, 347 Ark.

193, 202 (2001). The parties agree that they entered into a one-year contract for Warren to

serve as interim superintendent. Pl.’s Resp. Defs.’ F. Nos. 2, 6. Warren argues that the

“Personnel Policies for Certified Staff” were incorporated into their contract and bind both

parties. Pl.’s Resp. Defs.’ Supp. Br. Mot. Summ. J. at 5, Ex. 17, Doc. No. 83. She argues

that PCSSD’s policy specifies a preference for promoting internal candidates over equally

qualified external candidates, and that defendants breached their contract by not interviewing

her for the permanent position. Am. Compl. ¶ 77. Warren also argues that defendants failed



                                              8
         Case 4:19-cv-00655-BSM Document 90 Filed 03/29/21 Page 9 of 9




to provide her a formal evaluation of her performance as interim superintendent. Id. ¶ 79.

       Defendants argue that Warren’s allegations are not “entirely accurate.” Defs.’ Supp.

Br. Mot. Summ. J. at 5. They argue that the internal preference policy does not apply to

superintendents, so they did not breach their contract by narrowing the pool to external

applicants. See id. Defendants argue that Warren was not entitled to formal evaluations

because she was “only an Interim,” and the purpose of the evaluation policy is to assess a

superintendent “prior to any contract extension.” Id. The parties dispute whether the video

that Warren submitted constituted an interview. Pl.’s Resp. Defs.’ F. at No. 13.

       Because there are material issues of fact in dispute, summary judgment is denied on

Warren's breach of contract claim.

                                     IV. CONCLUSION

       For the foregoing reasons, defendants’ motion for summary judgment [Doc. No. 27]

is denied.

       IT IS SO ORDERED this 29th day of March, 2021.




                                                  UNITED STATES DISTRICT JUDGE




                                            9
